TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-07-00517-CV
NO. 03-07-00518-CV




Walter Hall, Appellant

v.

U.S. National Association, as Trustee on behalf of the Holders of the Asset Backed
Pass-Through Certificates, Series NC 2005-HE4, by its Attorney-in-Fact and
Servicer-in-Fact, Select Portfolio Servicing, Inc., Appellee




FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
NOS. C-1-CV-07-008263 & C-1-CV-07-008482
HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N

                        On September 7, 2007, this Court filed appellant’s notices of appeal and affidavits
of indigence in these two causes.  On January 29, 2008, after reviewing the clerk’s records filed in
both causes, we consolidated the causes for consideration, setting March 10, 2008 as the deadline
for appellant’s brief.  On April 22, 2008, we sent appellant notice that his brief was overdue and
informed him that the appeal would be dismissed for want of prosecution unless a motion
for extension of time was filed by May 7, 2008.  To date, appellant has not responded to our
communications or filed his brief in this cause.  We therefore dismiss the appeal for want of
prosecution.  Tex. R. App. P. 42.3(b).
 
 
                                                                        __________________________________________
                                                                        David Puryear, Justice
Before Justices Patterson, Puryear and Henson
Dismissed for Want of Prosecution
Filed:   June 27, 2008